
	
		I
		112th CONGRESS
		1st Session
		H. R. 438
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2011
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Energy Policy and Conservation Act to
		  provide further requirements for the Energy Star program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Energy Star Improvements Act of
			 2011.
		2.Energy Star
			 standards
			(a)Energy
			 StarSection 324A(c) of the
			 Energy Policy and Conservation Act is amended—
				(1)in paragraph
			 (6)(B), by striking and after the semicolon at the end;
				(2)in paragraph (7),
			 by striking the period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(8)in establishing
				and revising an Energy Star product category, specification, or criterion,
				require inclusion of developmental products planned for sale within 2 years in
				the testing or evaluation of products proposed for purposes of such
				establishment or revision;
						(9)not later than 2 years after the date of
				enactment of this paragraph, establish and implement a ratings system for
				products identified as Energy Star products pursuant to this section to provide
				consumers with the most helpful information on the relative energy efficiency
				of those products, unless the Administrator and the Secretary communicate to
				Congress that establishing such a system would diminish the value of the Energy
				Star brand to consumers;
						(10)(A)review the Energy Star product criteria for
				the 10 products in each product category with the greatest energy consumption
				at least once every 3 years; and
							(B)based on the review, update and
				publish the Energy Star product criteria for each such category, as
				necessary;
							(11)before permitting
				a product to be identified as an Energy Star product, require the manufacturer
				of such product to prove the compliance of the product with Energy Star product
				criteria through testing at an independent laboratory certified for such
				purpose by the Secretary; and
						(12)periodically verify, at the expense of the
				manufacturer of the product, compliance with Energy Star product criteria by
				products identified as Energy Star products pursuant to this section, including
				through—
							(A)purchase and
				testing of products from the market; or
							(B)other appropriate
				testing and compliance
				approaches.
							.
				(b)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out the amendments made by this section
			 $10,000,000 for fiscal year 2011 and for each fiscal year thereafter.
			
